DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to FAIRING SKIN REPAIR METHOD BASED ON MEASURED WING DATA.

Prior arts were found for the independent claim 1 as follows:
NARANG et al. (US20180204338A1) discloses:
A fairing skin repair method based on measured wing data, comprising: 
S1) carrying out a fairing skin registration, [i.e. system for registering a three dimensional map of an environment; Abstract] comprising: 
S101) obtaining skin (i.e. surface of a structure) point cloud data Q; [i.e. receive sensor data to perform odometry, point cloud data, on a surface of a structure; Fig. 1-2, and associated text, Para 0033-0037]
S102) performing denoising and voxel grid filtering on a known point cloud data of docked wing to obtain a data set P1; [i.e. system may use the current and previous full point cloud (through a voxel ﬁlter with very small leaf size) to run the ICP algorithm to generate an initial estimate for the second phase of algorithm; Para 0048]
LUO et al. (CN106952297A) discloses:
reorganizing the data set P1 through a data reorganization method to obtain a key point set P; [i.e. rearranging a point cloud data set N; Pg. 6] and 
LU et al. (CN109887015B) discloses:
calculating a normal line of each key point in the key point set P; [i.e. calculating neighbourhood point of the normal; Pg. 7]
S103) calculating a histogram feature descriptor in a normal direction of any key point in the key point set P and a histogram feature descriptor in a normal direction of any point in the skin point cloud data Q, respectively; [i.e. The characteristic descriptor of the local curved surface histogram is calculated according to the relation between the normal line and the distance of the point cloud gravity centre in the key point neighbourhood and each point in the neighbourhood.; Pg. 13]
S104) calculating a Euclidean distance between feature descriptors of two points [i.e. sharp features and the full point cloud, match them with Euclidian distance; Para 0052, detect landmarks, extract landmarks and descriptors, and match them based on a combination of Euclidian distance and descriptors; Para 0069] 
FAN (CN105654483A) discloses:
through a K-nearest neighbor algorithm; [i.e. uses the Euclidean distance k nearest point; Pg. 5]
NARANG et al. (US20180204338A1) discloses:
searching similar histogram feature descriptors; [i.e. identifying multiple matching points from the one or more feature points may also include, for each of the plurality of feature points, extracting a feature descriptor for the feature point, and determining whether the feature point corresponds to a landmark by matching the feature point to a point of a collection of feature points based on an Euclidian distance therebetween and the feature descriptor of the point; Para 0008, 0011, extract descriptors and match the descriptors with other landmarks within the window.; Para 0051, using a feature extractor with strict parameters such as fast point feature histograms descriptors (FPFH), match them with descriptors in combination with Euclidian distance and use projection algorithms to sample exact points from the extracted landmarks, and ﬁnally feed them to the graph algorithm; Para 0054]
adding points with high similarity to a set M; [i.e. generate matching points 402 and feed a graph optimization algorithm based on point-landmarks, and generate more persistent high level key-points; Para 0052]  and 
ZENG (US20200410690A1) discloses:
initially setting the set M as an empty set; [i.e. Initialize a segment set M to be empty; Para 0087]
LENG et al. (CN109685080A) discloses:
S105) performing a clustering on the set M using a Hough voting algorithm to obtain a local point cloud set P in the key point set P that matches the skin point cloud data Q;[i.e. eﬀective extraction of the plane central area by introducing a Hough transformation, and complete extraction using region growing plane; the Hough voting stage and voting distributed clustering; Abstract]  and 
NARANG et al. (US20180204338A1) discloses:
S106) matching the skin point cloud data Q with the local point cloud set P through an iterative closest point algorithm; [i.e. . Iterative Closest Point (ICP) is an algorithm employed to minimize the diﬀerence between two clouds of points.; Para 0041] and 
LIANG et al. (CN208665528U) discloses:
S2) carrying out a fairing skin repair. [i.e. a wing fairing body surface repairing; Pg. 6]
Features of claim 1 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

[3]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

[4]	Claims 1-8 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488